        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     )
UNITED STATES OF AMERICA                             )
                                                     )
                      v.                             )
                                                     )      No. 15-cr-125 (KBJ)
MORRIS GEMAL JOHNSON,                                )
                                                     )
               Defendant.                            )
                                                     )

    MOTION FOR COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582

       Defendant Morris Gemal Johnson moves for compassionate release to home confinement

pursuant to Section 603(b) of the FIRST STEP Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194

(2018) (codified at 18 U.S.C. § 3582), in light of the extraordinary health risks posed by the

COVID-19 pandemic—risks that are heightened for Mr. Johnson due to his underlying health

conditions.   Although Mr. Johnson requested that the Bureau of Prisons file a motion for

compassionate release on his behalf, as required by 18 U.S.C. § 3582(c)(1)(A), the Bureau rejected

that request on the ground that Mr. Johnson, who is housed at the D.C. Jail’s Correctional

Treatment Facility, is not currently in Bureau of Prisons custody. Having now exhausted his

administrative remedies, and in light of the deteriorating conditions at the Correctional Treatment

Facility recently documented in a report issued by court-appointed inspectors, Mr. Johnson brings

this motion for a reduced sentence and respectfully requests that it be considered on an expedited

basis. For the reasons that follow, this Court should grant the motion.

       Undersigned counsel conferred with counsel for the Government on April 20, and is

authorized to state that the Government opposes this motion.
         Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 2 of 18




                     FACTUAL AND PROCEDURAL BACKGROUND

        On November 19, 2019, this Court sentenced Mr. Johnson to 41 months’ imprisonment

and 60 months’ supervised release for weapons-related offenses. (ECF No. 183.) With credit for

the time that Mr. Johnson began serving after trial (and taking into account good-time credit), he

is now set to be released in less than two years, on March 13, 2022. See Inmate Locator, Fed.

Bureau of Prisons, https://www.bop.gov/inmateloc (No. 44698-083). Because of the COVID-19

pandemic, however, the remainder of Mr. Johnson’s incarceration comes with the risk of serious

illness or death.

        The increased risk that COVID-19 poses to inmates and prison staff has been well

documented in recent weeks. As Judge Kollar-Kotelly recently observed in a case concerning

conditions at the D.C. Jail, “[t]he risk posed by infectious diseases in jails and prisons is

significantly higher than in the community, both in terms of the risk of transmission, exposure,

and harm to individuals who become infected.” Mem. Op., Banks v. Booth, No. 20-cv-849 (CKK),

ECF No. 49, at 8 (D.D.C. Apr. 19, 2020) (quoting Decl. of Jaimie Meyer, ECF No. 5-2, ¶ 9)

(“Banks Mem. Op.”); see also, e.g., United States v. Harris, No. 19-cr-356 (RDM), 2020 WL

1503444, at *2 (D.D.C. Mar. 27, 2020) (“COVID-19 poses a unique and serious risk to inmates

and workers in detention facilities.” (internal quotation marks omitted)); Timothy Williams et al.,

Jails Are Petri Dishes: Inmates Freed as the Virus Spreads Behind Bars, N.Y. Times (Mar. 30,

2020), http://nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html.

        But even compared to other disease outbreaks in prison facilities, the spread of the

coronavirus through the D.C. jail system—and the Correctional Treatment Facility in particular—

stands out. The D.C. Department of Corrections (“DOC”) reported its first confirmed case of an

inmate with COVID-19 on March 26, 2020; like Mr. Johnson, that inmate was housed at the



                                               –2–
           Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 3 of 18




Correctional Treatment Facility, and 36 inmates in the same facility were soon placed in

quarantine. See Keith L. Alexander, After D.C. Jail Confirms First Inmate with Covid-19, Officials

Isolate       36      Other       Inmates,       Wash.        Post      (Mar.       26,       2020),

https://www.washingtonpost.com/local/public-safety/after-dc-jail-confirms-first-inmate-with-

covid-19-officials-isolate-36-other-inmates/2020/03/26/4610cd86-6f68-11ea-b148-

e4ce3fbd85b5_story.html. By April 6, 2020, corrections officials reported that 20 D.C. inmates

had tested positive for COVID-19, a five-fold increase within a week. See Notice Regarding

Additional COVID-19 Cases in DOC Custody, Banks ECF No. 31 (D.D.C. Apr. 6, 2020). That

figure has markedly increased over the last two weeks. As of April 16, 65 inmates have tested

positive for COVID-19; 57 (88%) of whom are, like Mr. Johnson, housed in the Correctional

Treatment Facility. See Report Submitted by Amicus Curiae Pursuant to April 9, 2020 Consent

Order, Banks ECF No. 47 at 5 (D.D.C. Apr. 19, 2020) (“Banks Inspector Report”). Put otherwise,

fifteen percent of the inmates in the Correctional Treatment Facility are now confirmed carriers of

the virus. See id. One Correctional Treatment Facility inmate and one DOC correctional staff

member have died as a result of COVID-19. See id. at 5–6.1

          The rapid spread of COVID-19 in the D.C. Jail can be attributed to several factors,

including staffing shortages relative to the inmate population; inadequate sanitation; and a lack of

testing capacity. See Banks Mem. Op. at 8–9, 16–24.2 As of April 10, approximately one-third of



1
 Mr. Johnson reports that the inmate who died was housed in the same cell block or “unit” as Mr.
Johnson until shortly before his death.
2
  These conditions led the union representing corrections officers at the D.C. Jail to file a lawsuit
alleging that the Department of Corrections has taken insufficient COVID-19 safety precautions.
See Natalie Delgadillo, Correctional Officers Sue D.C., Alleging Deadly Risk of Working in the
Jail        During        a       Pandemic,         DCist.com         (Apr.        16,         2020),
https://dcist.com/story/20/04/16/correctional-officers-sue-d-c-alleging-deadly-risk-of-working-
in-the-jail-during-a-pandemic/.

                                                –3–
         Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 4 of 18




the total funded correctional workforce was unavailable to report for work. See Banks Inspector

Report at 21. That shortfall, in turn, has created “a supervision deficient,” which has led to a

“failure to enforce social distancing requirements.” Id.; see also id. at 34 (“It appears that the DOC

does not have sufficient line and supervisory staff available to appropriately enforce social

distancing policies.”). For example, a recent inspection of the facilities revealed that:

        More than five inmates were consistently out of their cells at one time, and
        sometimes between 10 and 20 inmates were out of their cells at one time …. Social
        distancing practices were not enforced and there were no attempts by the
        correctional staff to enforce social distancing even when numerous inmates
        crowded into a contained area…. [And there were] numerous instances in which
        correctional officers assigned to housing units left their posts without relief, leaving
        housing units short staffed.

Id. at 20, 34.

        Numerous sanitation issues have also been documented. During the inspectors’ visit in

connection with the Banks litigation, no inmate was seen with a facility-issued rag. Instead,

inmates were cleaning their cells with “tattered and soiled” “make-shift rags,” and in one unit, “all

of the cleaning supplies had been depleted.” Id. at 30. Common areas fared little better:

        Inmate detail workers clean the common areas in the housing units. They have not
        been adequately trained and are not appropriately supervised … [and] the efficacy
        of the[ir] efforts is undermined by inadequate training, limitations in supervision,
        the absence of any quality controls, and the apparent limitations in the equipment
        and possibly in the cleaning and disinfecting agents that they are using.

Id. at 32–33. Further,“[t]here is no evidence that hand sanitizer is provided to the inmates at either

the [Central Detention Facility] or the [Correctional Treatment Facility].” Id. at 33. And, although

inmates in the quarantine units are required to wear masks, in some instances, the masks were “ill-

fitting, visibly soiled, and ripped.” Id. at 18.

        Finally, despite at least 15 percent of the Correctional Treatment Facility population having

already contracted the virus, regular testing of inmates has not been instituted. It is well-

documented that COVID-19 can be spread by asymptomatic carriers; indeed, according to the

                                                   –4–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 5 of 18




Director of the Centers for Disease Control and Prevention, “as many as 25%” “of individuals that

are infected actually remain asymptomatic.” CDC Director on Models for the Months to Come,

NPR (March 21, 2020), https://www.npr.org/sections/health-shots/2020/03/31/824155179/cdc-

director-on-models-for-the-months-to-come-this-virus-is-going-to-be-with-us.3           But     at

Correctional Treatment Facility, although some inmates’ “temperatures [are being taken] twice

daily,” testing appears to occur only after an inmate is “identified as having symptoms.” Banks

Inspector Report at 9. Moreover, “only inmates who have tested positive for COVID-19 are

housed in isolation units.” Id. at 13. Judge Kollar-Kotelly has described the apparent lack of

“steps being taken to prevent the spread of COVID-19 by those inmates who . . . have not yet

tested positive for infection” as “especially concerning.” Banks Mem. Op. at 19.

       Mr. Johnson is a particularly vulnerable member of the Correctional Treatment Facility

population. In particular, he suffers from high blood pressure and obesity, both of which are

directly linked to an increased risk of developing severe coronavirus symptoms.4 See Roni Caryn

Rabin, Obesity Linked to Severe Coronavirus Disease, Especially for Younger Patients, N.Y.

Times (Apr. 16, 2020), https://www.nytimes.com/2020/04/16/health/coronavirus-obesity-higher-


3
  More recent studies suggest that asymptomatic carriers may be even more prevalent. For
example, the U.S. Navy recently tested nearly all the personnel aboard the U.S.S. Theodore
Roosevelt, an aircraft carrier affected by a COVID-19 outbreak. Secretary of Defense Mark Esper
indicated that, of the more than 600 personnel who tested positive, approximately 60 percent never
had any visible symptoms, and many of them “ha[d] no idea whatsoever that they are carrying it.”
Ryan Pickrell, Sweeping US Navy Testing Reveals Most Aircraft Carrier Sailors Infected With
Coronavirus        Had     No       Symptoms,    Business      Insider     (Apr.    17,    2020),
https://www.businessinsider.com/testing-reveals-most-aircraft0-carrier-sailors-coronavirus-had-
no-symptoms-2020-4.
4
   According to the October 18, 2019, Pre-Sentence Report (“PSR”) (ECF No. 172 ¶ 76), Mr.
Johnson was diagnosed with hypertension (i.e., high blood pressure) in 2007. In addition, the PSR
states that Mr. Johnson is 5 foot 11 inches tall and weighs 220 pounds, corresponding to a body-
mass index (“BMI”) of 30.7, which is considered obese (BMI > 30). (Id. ¶ 75.) See Calculate
Your Body Mass Index, U.S. Dep’t of Health & Human Servs., Nat’l Heart, Lung & Blood Instit.,
https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm. Mr. Johnson reports
that he now weighs approximately 270 pounds, which would result in an even higher BMI.
                                               –5–
          Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 6 of 18




risk.html; Keeping a Lid on Blood Pressure During the Coronavirus, Am. Heart Ass’n (Apr. 7

2020),    https://www.heart.org/en/coronavirus/coronavirus-covid-19-resources/keeping-a-lid-on-

blood-pressure-during-the-coronavirus-crisis (“Am. Heart Ass’n Rec.”) (“[E]arly findings suggest

high blood pressure . . . could raise your risk of experiencing severe complications from the

coronavirus regardless of your age.”).    It is also becoming increasingly clear that the virus can

inflict psychological harms, which will fall hardest on inmates who, like Mr. Johnson, suffer from

mental health disorders such as post-traumatic stress disorder (“PTSD”). (ECF No. 195 at 17.)

See Hao Yao, Jian-Hua Chen, & Yi-Feng Xu, Patients with Mental Health Disorders in the

COVID-19 Epidemic, 7:4 The Lancet Correspondence (Apr. 2020). Furthermore, in light of

ongoing studies that continue to reveal new COVID-19 risk factors, it bears noting that Mr.

Johnson has a history of other health conditions, including sleep apnea.5 (ECF No. 172 ¶ 76.) See

Sleep Apnea, Mayo Clinic (July 25, 2018), https://www.mayoclinic.org/diseases-conditions/sleep-

apnea/symptoms-causes/syc-20377631 (“Sleep apnea is a serious medical condition [with]

[c]omplications [that] can include . . . [h]igh blood pressure or heart problems.”).

         The risks to Mr. Johnson’s health are not merely theoretical. Although counsel have been

unable to visit Mr. Johnson—and, despite significant outreach to D.C. Jail officials, unable to make

or schedule calls to Mr. Johnson to discuss his pending D.C. Circuit appeal or this motion6—


5
  In addition, Mr. Johnson is African-American, and early data have shown that racially “disparate
rates of sickness—and death—have emerged in some places.” John Eligon, Audra D. S. Burch,
Dionne Searcey, and Richard A. Oppel, Jr., Black Americans Face Alarming Rates of Coronavirus
Infection       in      Some        States,    N.Y.        Times       (Apr.       7,       2020),
https://www.nytimes.com/2020/04/07/us/coronavirus-race.html (last updated Apr. 14, 2020).
6
  Following extensive correspondence with D.C. Jail officials, counsel was informed on April 7
that the only available means of speaking with Mr. Johnson are to visit him in person or wait for
him to call counsel during his limited “rec” periods, which do not follow a regular schedule. On
or about April 4, the Jail adopted a policy prohibiting all “visits with attorneys unless actively in
trial,” Medical Stay-In-Place, D.C. Dep’t of Corrections (Apr. 4, 2020),
https://doc.dc.gov/page/coronavirus-prevention, although that policy may no longer be in force.

                                                –6–
         Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 7 of 18




counsel understands that three weeks ago, Mr. Johnson and the rest of his unit were placed in

quarantine after several inmates in the unit tested positive for COVID-19. Nevertheless, Mr.

Johnson reports that he has been provided with no gloves and only two masks to use during the

quarantine, and that he has limited access to soap, hand sanitizer, and cleaning supplies. What is

more, despite the quarantine, Mr. Johnson reports that he has been unable to practice proper social

distancing. For example, as of approximately April 17, Mr. Johnson was still being taken to his

daily 30-minute recreation period with a group of approximately nine other inmates. Furthermore,

Mr. Johnson reports that the phones in the recreation area—which as a practical matter are the only

available means of communicating with counsel—are only about four to five feet apart, meaning

that he must either risk coming into close proximity to other inmates to make calls or forego such

calls altogether.7

        Due to the deteriorating conditions at the Correctional Treatment Facility and his

underlying health conditions, Mr. Johnson, through counsel, submitted a letter (Exhibit B) to the

Bureau of Prisons on April 15, 2020, requesting that the Bureau file a motion on his behalf seeking

his compassionate release to home confinement. Later the same day, Associate General Counsel

Zachary Kelton responded that the Bureau “will not be able to consider [Mr. Johnson] . . . for


But see Banks Inspector Report at 21 (indicating that “as a general matter, there has been no access
to confidential legal calls for inmates confined on quarantine and non-quarantine housing units”).
Regardless, given news reports regarding the risks presented by in-person visits, see Radley Balko,
A D.C. Public Defender Describes Terrible Conditions at the City’s Jail, Wash. Post (Apr. 14,
2020),      https://www.washingtonpost.com/opinions/2020/04/14/dc-public-defender-describes-
terrible-conditions-citys-jail, and “stay-at-home” orders issued by area governments, counsel
respectfully submits that in-person visits are not a viable means of communication at present. The
factual assertions included in this motion are based on information conveyed by Mr. Johnson
during outgoing calls he made to counsel.
7
  Mr. Johnson reports that he was taking classes online through Ashland University, but the tablet
he had been using to participate in these classes has not been available to him for several weeks,
apparently due to COVID-19-related restrictions. Mr. Johnson would seek to resume these classes
if resentenced to home confinement.

                                                –7–
         Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 8 of 18




compassionate release” because he is “not currently in BOP custody,” and thus the Bureau “does

not anticipate bringing a motion for such relief on his behalf.” (Exhibit A.) In light of this denial,

Mr. Johnson has fully exhausted his administrative remedies as required by 18 U.S.C.

§ 3582(c)(1)(A). See Bureau of Prisons Program Statement 5050.50, § 571.63 (Jan. 17, 2019)

(denial of an inmate’s § 3582(c) request by the Bureau’s General Counsel “constitutes a final

administrative decision” for purposes of exhaustion under the statute). Accordingly, there are no

procedural obstacles to this Court’s consideration of Mr. Johnson’s motion for compassionate

release, and, for the reasons given below, this Court should grant such relief.

                                           ARGUMENT

       Section 603(b) of the FIRST STEP Act amends 18 U.S.C. § 3582(c)(1)(A) as a means of

“increasing the use and transparency of compassionate release.” Pub. L. No. 115-391, 132 Stat.

5194, 5239 (2018) (capitalization omitted); see also United States v. Ebbers, No. 02-cr-11443

(VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (“[T]he history and text of the First Step

Act suggest that Congress intended to broaden the availability of compassionate release.”). This

amendment for the first time allows inmates to move for compassionate release when the Bureau

of Prisons declines to do so. As courts across the country have recognized, § 3582(c)(1)(A)

provides a mechanism for protecting inmates who, like Mr. Johnson, are at elevated risk of

developing severe illness from the coronavirus. See United States v. Zukerman, No. 16-cr-194

(AT), 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (collecting cases).

       As relevant here, the statute allows courts to reduce a defendant’s term of imprisonment

and convert the reduced sentence to a term of “supervised release with . . . conditions” (e.g., home

confinement), provided several conditions are satisfied. 18 U.S.C. § 3582(c)(1)(A). In particular,

the court may grant such relief only (1) “after considering the factors set forth in [18 U.S.C. §]



                                                 –8–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 9 of 18




3553(a) to the extent that they are applicable,” if the court finds that (2) “extraordinary and

compelling reasons warrant such a reduction” and (3) “such a reduction is consistent with the

applicable policy statements issued by the Sentencing Commission.” Id. Here, granting Mr.

Johnson compassionate release to home confinement is appropriate under the § 3553(a) factors,

supported by extraordinary and compelling safety reasons, and consistent with the Sentencing

Commission’s policy concerning inmate health.

I.     Compassionate Release to Home Confinement is Appropriate under § 3553(a)

       To the extent the Court finds that the § 3553(a) factors are applicable, they weigh in favor

of granting Mr. Johnson’s motion for compassionate release to home confinement.

       At sentencing, the Court focused on two factors in particular: the nature and circumstances

of the offenses and the history and characteristics of the defendant. (ECF No. 195 at 44.) See 18

U.S.C. § 3553(a)(1). In addition, the Court cited the need for just punishment. (ECF No. 195 at

52.) See 18 U.S.C. § 3553(a)(2)(A). While these factors warranted a term of 41 months’

imprisonment at the time of sentencing, they do not warrant a 41-month sentence served in

conditions that expose Mr. Johnson to a highly contagious virus that can cause serious illness or

death. See Banks Mem. Op. at 8–9 (crediting unrebutted expert declarations as showing “an

increased risk for contracting COVID-19” in the D.C. Jail “caused by [its managers’] untimely

and insufficient precautions”); see also, e.g., Zukerman, 2020 WL 1659880, at *6 (“The severity

of [the defendant’s] conduct remains unchanged. What has changed, however, is the environment

where [he] is serving his sentence.”); United States v. Rodriguez, No. 2:03-cr-271 (ABB), 2020

WL 1627331, at *12 (E.D. Pa. Apr. 1, 2020) (granting motion for compassionate release and

concluding that defendant’s original sentence “did not include incurring a great and unforeseen

risk of severe illness or death”); cf. also, e.g., United States v. Davis, No. ELH-20-09, 2020 WL

1529158, at *4, 8 (D. Md. Mar. 30, 2020) (granting defendant pretrial release under the Bail
                                               –9–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 10 of 18




Reform Act in part due to deteriorating conditions at the D.C. Correctional Treatment Facility,

where defendant was being held).

       Compassionate release is especially warranted here in light of the remaining § 3553(a)

factors. Mr. Johnson was on pretrial bail for three and a half years while his case was pending in

this Court, suggesting that incarceration is not necessary “to protect the public from further crimes

of the defendant.”8 18 U.S.C. § 3553(a)(2)(C); see also PSR ¶ 14 (ECF No. 172 at 6) (stating that

Mr. Johnson “complied with all Court ordered conditions of release” while on bail except for

failing to report to pretrial services on several occasions). Because Mr. Johnson has already served

a meaningful amount of prison time, compassionate release under the extraordinary circumstances

presented here would not undermine the interests of affording adequate deterrence. See id.

§ 3553(a)(2)(B). As for the “need . . . to provide the defendant with needed . . . medical care . . .

in the most effective manner,” continued incarceration in the Correctional Treatment Facility

would, if anything, create a need for medical care and interfere with the treatment of Mr. Johnson’s

preexisting medical conditions. Id. § 3553(a)(2)(D); see also, e.g., Rodriguez, 2020 WL 1627331,

at *12 (noting that incarceration could “interfere with [defendant’s] ability to get needed medical

care”); cf. Banks Mem. Op. at 13 (“[A]s of April 4, 2020, the infection rate in DOC facilities was

over seven times the infection rate of the District of Columbia at large” and those infected in

Correctional Treatment Facility “are at significantly higher risk of harm if they do become

infected” (quoting Dec. of Jamie Meyer, Banks ECF No. 5-2, ¶ 33)). Mr. Johnson is a military

veteran and, if subject to home confinement, would be eligible for needed medical treatment


8
  Regarding the risk of harm to the community generally, Mr. Johnson would, if confined to his
mother’s residence as proposed (see attached proposed Order), also remain in self-isolation for 14
days to protect himself and his mother from exposure to COVID-19. See, e.g., Zukerman, 2020
WL 1659880, at *6 (granting motion for compassionate release to home confinement and ordering
that defendant “shall remain self-quarantined for 14 days after release”).

                                               –10–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 11 of 18




through the Department of Veterans Affairs. And while counsel is unaware of other “defendants

with similar records who have been found guilty of similar conduct,” compassionately releasing

Mr. Johnson to home confinement in these unusual circumstances would presumably not result in

“unwarranted sentence disparities.” Id. § 3553(a)(6).

        Last, in considering the “kinds of sentences available,” id. § 3553(a)(3), since the time of

Mr. Johnson’s sentencing, the public health benefits of home confinement have increased

dramatically while the health risks to inmates have worsened in equal measure. See Banks Mem.

Op. at 25 (“[L]essen[ing] the risk that [those in the D.C. Jail] will contract COVID-19 is in the

public interest because it supports the public health. No man’s health is an island.”); see also

generally Update on COVID-19 and Home Confinement, Federal Bureau of Prisons (last updated

Apr.                 5,                 2020),                 https://www.bop.gov/resources/news/

20200405_covid19_home_confinement.jsp. Notably, given the available alternative of home

confinement, Mr. Johnson does not seek an unconditional reduction in his sentence; rather, he

seeks a different kind of sentence to mitigate the risk of contracting severe illness. See, e.g., United

States v. Powell, No. 1:94-cr-316 (ESH), 2020 WL 1698194, at *1 (D.D.C. Mar. 28, 2020)

(converting remainder of incarceratory sentence to home confinement under § 3582(c)(1)(A) due

to increased coronavirus risk); United States v. Campagna, No. 16-cr-78-01 (LGS), 2020 WL

1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (same); Zukerman, 2020 WL 1659880, at *6 (same). In

light of this serious and unforeseen coronavirus risk, such an alternative sentence is appropriate

under § 3553(a).

II.     Extraordinary and Compelling Reasons Warrant Release to Home Confinement

        While the COVID-19 pandemic’s impact on jails and prisons nationwide—and on the D.C.

Correctional Treatment Facility in particular—is itself extraordinary and compelling, Mr.

Johnson’s risk factors are unusually so. These factors set Mr. Johnson apart from the general
                                                 –11–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 12 of 18




federal inmate population, and constitute “extraordinary and compelling reasons” for

compassionate release pursuant to § 3582(c)(1)(A). See Zukerman, 2020 WL 1659880, at *6

(collecting cases finding “extraordinary and compelling reasons” based on an inmate’s heightened

risk factors).

        As outlined above, Mr. Johnson suffers from medical conditions, including obesity and

high blood pressure, which make the prospect of his contracting the coronavirus especially

dangerous. Medical professionals have emphasized that people with such conditions should

exercise proper social distancing and hand-washing practices. See, e.g., Am. Heart Ass’n Rec.,

supra (“If you have high blood pressure or another underlying condition, it’s especially important

to follow recommendations about social distancing, hand-washing and other practices that can

prevent COVID-19’s spread.”). Yet, as a court-ordered inspection of the Correctional Treatment

Facility recently confirmed, Mr. Johnson cannot meaningfully avail himself of such preventative

measures. See, e.g., Banks Inspector Report at 18, 20 (correctional officers at the Correctional

Treatment Facility are “fail[ing] to enforce social distancing requirements” and inmate masks are

“ill-fitting, visibly soiled, and ripped”). Furthermore, due to his PTSD, Mr. Johnson will have an

unusually difficult experience coping with the stress of being at the center of a COVID-19 outbreak

in prison, not to mention the stress of experiencing the symptoms of the virus if he contracts it.

See Yao & Chen, Patients with Mental Health Disorders, supra.

        In short, even as compared to the vulnerable D.C. prison population, Mr. Johnson’s

physical and mental health conditions present an “extraordinary and compelling” basis for § 3582

relief. Granting such relief here would not undermine the narrow and focused role § 3582(c) was

designed to play, nor set a precedent for indiscriminate releases of inmates from custody.




                                              –12–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 13 of 18




III.   Sentencing Commission Policy Supports Release to Home Confinement

       With respect to the final part of the § 3582 inquiry, granting Mr. Johnson compassionate

release on the basis of his health risks would be “consistent with the applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       “[T]he Sentencing Commission’s policy statement at U.S.S.G. § 1B1.13 . . . applies to

motions for reductions of a term of imprisonment under § 3582(c)(1)(A).”9 Goldberg, 2020 WL

1853298, at *3. While § 1B1.13 generally mirrors the statutory language of § 3582(c)(1)(A), as

relevant here, the commentary also sets forth a list of four “circumstances” that meet the

“extraordinary and compelling” standard for compassionate release. U.S.S.G. § 1B1.13 cmt. 1;

see also Goldberg, 2020 WL 1853298, at *3. One such circumstance is where a “defendant is . . .

suffering from a serious physical or medical condition . . . that substantially diminishes the ability

of the defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. 1(A)(ii). Courts in recent

weeks have held that, particularly in light of this commentary, granting compassionate release to

inmates who suffer from COVID-19 risk-enhancing conditions is consistent with the

Commission’s § 1B1.13 policy statement.         See, e.g., Zukerman, 2020 WL 1659880, at *5

(defendant’s conditions included hypertension and obesity); Rodriguez, 2020 WL 1627331, at *7




9
  Because U.S.S.G. § 1B1.13 was last substantively amended by the Sentencing Commission in
2016, before the most recent version of 18 U.S.C. § 3582 was enacted as part of the FIRST STEP
Act of 2018, the Commission’s policy statement anachronistically references only a “motion of
the Director of the [Bureau of Prisons].” U.S.S.G. § 1B1.13. As a result, courts have split on
whether § 1B1.13 “may be eschewed as outdated” or instead must be considered except insofar as
it requires a motion filed by the Bureau. United States v. Goldberg, No. 12-cr-180 (BAH), 2020
WL 1853298, at *3 (D.D.C. Apr. 13, 2020) (collecting cases and holding that § 1B1.13 continues
to apply). The Court need not resolve this issue and may assume that § 1B1.13 applies, because,
as explained below, compassionately releasing Mr. Johnson to home confinement is consistent
with § 1B1.13.

                                                –13–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 14 of 18




(same); United States v. Muniz, No. 4:09-cr-199-1 (KPE), 2020 WL 1540325, at *1–2 (S.D. Tex.

Mar. 30, 2020) (defendant’s conditions included arterial hypertension).

       Here, as in the cases cited above, Mr. Johnson suffers from multiple medical conditions—

high blood pressure (i.e., hypertension), obesity, and PTSD—that increase his risk of developing

severe coronavirus symptoms, thus impeding his ability “to provide self-care” while in prison.

U.S.S.G. § 1B1.13 cmt. 1. Rather than wait for such symptoms to manifest, this Court should find

that extraordinary and compelling reasons consistent with the Sentencing Commission’s policy

statement warrant compassionately releasing Mr. Johnson to the safety of home confinement.

                                        CONCLUSION

       For the reasons given above, Mr. Johnson respectfully requests that this Court grant him

compassionate release to home confinement as set forth in the attached proposed Order, or such

other relief as authorized by § 3582 and deemed appropriate by the Court.

                                            Respectfully submitted,

                                            /s/ Kevin King
                                            Kevin King (D.C. Bar No. 1012403)
                                            Virginia Williamson*
                                            COVINGTON & BURLING LLP
                                            850 Tenth St. NW
                                            Washington, DC 20001-4956
                                            (202) 662-6000
                                            kking@cov.com

                                            Court-Appointed Appellate (CJA)
                                            Counsel for Morris Gemal Johnson
April 21, 2020




*
  Ms. Williamson is a member of the Bar of Maryland and the Bar of the United States District
Court for the District of Columbia (ID #D00525). Her District of Columbia Bar application is
pending, and she is practicing under the supervision of principals of Covington & Burling LLP,
including Kevin King, court-appointed appellate counsel for Mr. Johnson.
                                              –14–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 15 of 18




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on April 21, 2020, I caused the foregoing motion to be filed with the

Clerk of the Court of the United States District Court for the District of Columbia using the Court’s

CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that

service will be accomplished by the CM/ECF system.



April 21, 2020                                /s/ Kevin King
                                              Kevin King (D.C. Bar No. 1012403)
                                              COVINGTON & BURLING LLP
                                              850 Tenth St. NW
                                              Washington, DC 20001-4956
                                              (202) 662-6000
                                              kking@cov.com




                                               –15–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 16 of 18




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                       )
UNITED STATES OF AMERICA                               )
                                                       )
                       v.                              )
                                                       )      No. 15-cr-125 (KBJ)
MORRIS GEMAL JOHNSON,                                  )
                                                       )
               Defendant.                              )
                                                       )

                  [PROPOSED] ORDER GRANTING MOTION
          FOR COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582

       Upon consideration of the Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582

filed by Defendant Morris Gemal Johnson, and any response thereto, it is hereby

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that Defendant’s previously imposed sentence of imprisonment of forty-one

months is reduced to time-served. It is further

       ORDERED that, subject to the conditions stated below, Defendant be immediately

released from custody on his sentence in this case. It is further

       ORDERED that Defendant abide by the standard supervised release conditions. It is

further ORDERED that Defendant abide by the following additional supervised release

conditions:

       1) Within 72 hours of release, Defendant shall contact the U.S. Probation Office at 202-

565-1300 for specific reporting instructions.

       2) Defendant shall reside at the residence of his mother, Concha Johnson, in Washington,

DC.




                                                –16–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 17 of 18




       3) Until March 13, 2022, Defendant shall be restricted to his residence at all times except

for employment; education; religious services; medical, substance abuse, or mental health

treatment; attorney visits; court appearances; court-ordered obligations; or other activities as pre-

approved by his Probation Officer.

       4) After March 13, 2022, Defendant shall begin serving his previously-imposed term of

sixty months’ supervised release in accordance with the conditions set forth at the sentencing held

on November 19, 2019, and as stated in the December 10, 2019 judgment form (ECF No. 183).

       IT IS SO ORDERED.

                                                                     ______________________
                                                                     Hon. Ketanji Brown Jackson
                                                                     United States District Judge
Dated: ____________, 2020




                                               –17–
        Case 1:15-cr-00125-KBJ Document 209 Filed 04/21/20 Page 18 of 18




                                CERTIFICATE OF SERVICE

Pursuant to Local Criminal Rule 47, the following individuals are entitled to receive notice of this
Order:

John Philip Dominguez
U.S. ATTORNEY’S OFFICE FOR THE DISTRICT OF COLUMBIA
555 Fourth Street, NW
Washington, DC 20530
(202) 252-7684
Email: john.dominguez@usdoj.gov

Steven B. Wasserman
U.S. ATTORNEY’S OFFICE FOR THE DISTRICT OF COLUMBIA
555 Fourth Street, NW
Washington, DC 20530
(202) 252-7719
Email: steve.wasserman@usdoj.gov

Counsel for United States of America

Kevin King
Virginia Williamson
COVINGTON & BURLING LLP
850 Tenth Street NW
Washington, DC 20001
(202) 662-5488
kking@cov.com
vwilliamson@cov.com

Court-Appointed Appellate Counsel
for Defendant Morris Johnson




                                               –18–
